Citation Nr: 1100347	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  00-22 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to increased compensation for compression 
fractures of L2, L3, and L4-5, with degenerative disc disease, 
rated as 30 percent disabling prior to April 1, 2005, and rated 
as 40 percent disabling thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the right lower extremity.  

3.   Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the left lower extremity.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to June 1996.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 decision by the Department of Veterans 
Affairs (VA) Oakland, California, Regional Office (RO).

The Veteran testified at a personal hearing at the RO before the 
undersigned Veterans Law Judge in June 2008.  A copy of the 
hearing transcript is of record and has been reviewed.

In September 2008, the Board remanded the claim for further 
development.  The Board is satisfied there was substantial 
compliance with its remand order.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The issue of entitlement to an increased evaluation for 
radiculopathy of the right and left lower extremities is  
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In correspondence received in August 2010, the Veteran 
asserts that an effective date earlier than September 23, 
2002, is warranted for his radiculopathy of the right and 
left lower extremities.  These matters have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  For the period prior to April 1, 2005, there was no evidence 
of severe limitation of lumbar spine motion; severe disc disease 
with recurring attacks and little intermittent relief; severe 
lumbosacral strain; forward flexion of the thoracolumbar spine 30 
degrees or less; favorable ankylosis of the entire thoracolumbar 
spine; or objectively demonstrated incapacitating episodes of 
disc disease.

2.  For the period beginning on April 1, 2005, there is no 
evidence of pronounced disc disease, objectively demonstrated 
incapacitating episodes of disc disease, or unfavorable ankylosis 
of the entire thoracolumbar spine.

3.  The Veteran's service- connected lumbar spine disability has 
not resulted in an exceptional or unusual disability picture so 
as to render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  For the period prior to April 1, 2005, the criteria for an 
evaluation in excess of 30 percent for service-connected lumbar 
spine disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5235-5243 
(2010).

2.  For the period beginning on April 1, 2005, the criteria for 
an evaluation in excess of 40 percent for service-connected 
lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5235-
5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

With regard to increased rating claims, the Court, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's 
notice obligations in increased rating claims.  The Court held 
that a notice letter must inform the veteran that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
veteran of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009).

The Board notes that VCAA notice requirements have been satisfied 
by virtue of letters sent to the Veteran in November 2001, April 
2004, May 2008, and February 2009.  Collectively, these letters 
informed him of what evidence was required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence. The Veteran has also been advised as to how disability 
ratings and effective dates are assigned.  After the issuance of 
VCAA notice, the claim was readjudicated by way of supplemental 
statements of the case in July 2009 and June 2010.  

VA also has a duty to assist the veteran in the development of 
the claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical 
evidence, vocational rehabilitation records, and the Veteran's 
contentions.  The Veteran has undergone a number of VA 
examinations in conjunction with his claim, and testified at a 
personal hearing.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background

By way of history, in an October 1996 rating decision, the RO 
granted service connection for status-post compression fractures 
of the lumbar spine, assigning a 20 percent evaluation, effective 
June 27, 1996.  Such evaluation was based on September 1996 VA 
findings of slight limitation of motion of the lumbar spine with 
demonstrable deformity of the L3 vertebral body and only mild 
subjective right lumbosacral root involvement.  

X-rays of the lumbar spine taken in 1997 showed evidence of 
severe degenerative changes of the lumbar spine from L2 through 
L4 characterized by irregularity of the end plates, loss of 
intervertebral disc space, and defection of the disc material.  
Also, Schmorl's nodes were seen involving the superior and 
inferior end plates of L3.  The L3 vertebral body demonstrated 
slight loss of body height.  

On August 1998 VA examination of the spine, the Veteran reported 
low back pain.  The examiner noted that the Veteran had good 
strength, proximally and distally.  Knee and ankle jerks were 1+ 
and equal.  Heel-knee test and tandem gait were well performed.  
There was no sensory impairment.  Straight leg raising was not 
painful on either side.  There was lumbosacral flexion pain at 10 
degrees.  Diagnosis was marked residual lumbosacral spondylosis 
without signs of root irritation.

On September 1998 VA examination of the joints, the Veteran 
reported low back pain in the lumbosacral area with occasional 
radicular pain into his right buttock and thigh.  He also 
reported having stiffness, and discomfort in his low back pain 
weekly.  On examination the Veteran stood straight without 
scoliosis, tilt, or lift.  He had normal thoracic kyphosis and a 
slight decrease in the normal lumbar lordosis.  There was no 
particular tenderness to palpation over the spinous processes or 
the paraspinal musculature.  There was no paraspinous muscle 
spasm but there was some tightness of the paraspinous muscles 
both to the right and left of the midline.  The Trendelenburg 
test was negative.  The pelvis was level.  The Veteran forward 
flexed and brought his fingertips just below the level of his 
knees, and side bent to the right and left to 30 degrees.  
Sensation was intact throughout the lower extremities.  Deep 
tendon reflexes were 2+ of the right patella tendon reflex and 
trace to 1+ of the left patella tendon reflex.  Ankle reflexes 
were 2+ and equal, bilaterally.  Straight leg raising was 
negative in a seated position and in the laying position at 80 
degrees.  Measurement of the thighs at 6 inches above the 
superior pole of the patella measured 22 1/4 inches on the right 
and 22 3/4 inches on the left.  Measurement of the knees of the 
mid-portion of the patella measured 16 inches bilaterally.  
Measure of the calves at the point of maximum circumference 
measured 17 inches on the right and 16 3/4 inches on the left.  The 
Veteran was able to stand on his toes and heels without 
difficulty.  Strength was 5/5 in dorsiflexion of his toes and 
ankles.  He walked with a normal gait without external support.  
The examiner noted that the Veteran walked rather slowly and 
moved slightly slow and stiff, particularly when dressing and 
undressing and getting on and off of the examining table.  When 
putting objects into his backpack, the Veteran squatted.  
Diagnosis, in pertinent part, was status-post L3 compression 
fracture with degenerative changes at the L2-3 and L3-4 levels.  
There was no evidence of radiculopathy.
 
In a May 1999 rating decision, the RO increased the evaluation 
for service-connected lumbar spine disability from 20 to 30 
percent pursuant to Diagnostic Code 5285-5292, effective March 
27, 1998.  Such increase was based on evidence of moderate 
limitation of lumbar spine motion with demonstrable deformity as 
a result of the vertebral fracture. 

Thereafter, in September 1999, the Veteran filed an increased 
rating claim, on appeal here, for his lumbar spine disability.  

According to a December 1999 VA treatment note, the Veteran had 
full range of motion of his back with minimal pain on flexion.  
There was no percussion tenderness.  Deep tendon reflexes were 2+ 
and symmetrical.  Muscle strength was intact, and straight leg 
raising was negative.

According to a March 2000 VA Rehabilitation Medicine Clinic 
report, the Veteran indicated that his back felt better on the 
days that he exercises.  On examination, the Veteran's mobility 
of the lumbar spine was slightly decreased and he had some pain 
on forward bending and right lateral bending.  There was no 
visible focal atrophy or motor weakness in the lower extremities.  
Reflexes in the knees were 2+ on right, and 1+ on left; reflexes 
in the ankles were 2+, bilaterally.  Straight leg raising was 
negative, bilaterally.  FABER maneuver was pain-free.  There was 
no pain on extreme hip flexion with knee flexed when done on 
either side.  No tender or trigger points were detected on 
palpation of the lower back area.  Diagnosis, in pertinent part, 
was history of L2-4 compression fracture secondary to a motor 
vehicle accident in June 1992; and history of change in low back 
pain since original injury; traumatic degenerative joint disease 
changes as seen on x-rays and MRI reports.  Left knee jerk was 
less than brisk, as compared to the right side.  However, it was 
noted that radiology findings did not suggest neuroforaminal 
narrowing.

MRI report dated in March 2002 showed evidence of bilateral mild 
foraminal stenosis at L3-4, mild left sided L4-5 foraminal 
stenosis, and moderate left sided L5-S1 foraminal stenosis, 
without spinal canal stenosis.

On September 2004 VA examination, the Veteran reported continued 
low back pain, aggravated by prolonged sitting, prolonged 
standing, and with any significant lifting or bending over 
activities.  Clinically, the Veteran's iliac crests and shoulders 
were level.  Lumbar lordosis was absent.  Flexion of the 
lumbosacral spine was to 80 and during that process, his lumbar 
spine stayed flat.  Right and left lateral bending was to 20 
degrees, bilaterally.  Extension was tested in the prone position 
by curling the back backward and was about 15 degrees.  Right and 
left trunk rotation was to about 40 degrees.  Straight leg 
raising was negative, bilaterally. Deep tendon reflexes of the 
left knee were absent, and were to 2+ on the right.  The ankle 
reflexes were 2+ and symmetrical, bilaterally.  Some atrophy of 
the right thigh muscle was noted.  Calf circumference 5 inches 
below the popliteal knee crease was 15 1/2 inches on both sides.  
Clinically, the Veteran had normal motor strength in the lower 
extremities.  Sensation in the lower extremities was normal.  
There was no obvious guarding of trunk motions.  There was no 
midline tenderness or paraspinal tenderness.  Diagnosis was 
status posttraumatic compression fractures from L2-5 with 
degenerative changes and disc disease with some neuroforaminal 
narrowing.  It was also noted that the Veteran had an absent left 
knee jerk, indicative of L4 radiculopathy.  The examiner further 
noted that the Veteran's range of motion was less than normal.  
The Veteran is not able to do any significant bending or heavy 
lifting.  Lumbar lordosis was absent.  There was no guarding on 
examination but it was noted that the Veteran was status-post 
epidural injection.  The examiner stated that it is possible that 
the Veteran has some guarding when the pain is at a higher level.  

A VA treatment note dated on April 1, 2005, shows the Veteran's 
report of a quick escalation of low back pain and he therefore 
sought an earlier appointment for another injection.  He had 
flexion to 30 degrees and no extension of the back.  Straight leg 
raising was positive at 30 degrees bilaterally, and patellar 
reflexes were absent, bilaterally. 

In an April 2005 rating decision, the RO increased the evaluation 
for lumbar spine disability to 40 percent pursuant to Diagnostic 
Codes 5285-5243, effective April 1, 2005.  Additionally, the RO 
granted separate 10 percent evaluations for radiculopathy of the 
right and left lower extremities pursuant to Diagnostic Code 
8520, effective April 1, 2005.

In an October 2007 rating decision, the RO granted an earlier 
effective date of September 23, 2002, for the grant of service 
connection for radiculopathy of the right and left lower 
extremities. 

On May 2009 VA examination of the spine, the Veteran was noted to 
walk with a normal gait but his trunk motions were decreased as 
he walks.  He was able to walk on his heels and tiptoes.  Lumbar 
lordosis was absent.  The Veteran bent very little when asked to 
do certain bending motions to check range of motion and expressed 
severe pain.  He was able to bend 10 degrees, laterally and 
bilaterally.  On forward bending, he bent 20 degrees at the level 
of the hips, and during that process the lumbar segment stayed 
flat.  Spinal extension was zero degrees.  Trunk rotations were 
20 degrees each.  Deep tendon reflexes of the knees and ankles 
were 2+ on both sides and symmetrical.  No focal muscle atrophy 
or weakness was noted in the lower extremities.  The Veteran had 
decreased sensation in front of the right thigh and over his 
feet, on the right more than the left.  Straight leg raising was 
negative, bilaterally.  There was paraspinal tenderness in the 
low back, more so on the right side.  The Veteran was able to 
bend 20 degrees three times without any aggravation of pain or 
loss of range of motion.  Diagnosis was status-post spinal trauma 
with chronic L3 compression fractures and degenerative joint 
disease of the lumbosacral spine with nerve root irritation and 
numbness of the feet.

On June 2010 VA neurological examination, the Veteran reported 
radicular pain down his left thigh toward the knee.  He did not 
experience numbness in his feet on examination.  Ankle reflexes 
were 1+ on the right and 2+ on the left.  The thigh circumference 
was 4 inches above the kneecap and is a 1/2 inch shorter on the 
right side than the left.  Calf circumference size was equal.  
Clinically, there were no motor deficits in the lower 
extremities.  On sensory examination, there was no significant 
impairment in the lower extremities.  The Veteran was able to 
bend three times without any loss of range of motion of 
significant aggravation of pain.  Diagnosis was status-post 
spinal trauma with L3 compression fracture with diffuse 
degenerative changes throughout the lumbar spine with right L4 
and left S1 radiculopathy, as indicated by changes in deep tendon 
reflexes, clinical presentation, and MRI findings.  The examiner 
also noted that the radiculopathy developed over time. 

III.  Legal Criteria - Increased Ratings 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review of 
the Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2 (2010), the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 7 
Vet. App. 55 (1994).  When the appeal ensues from the Veteran's 
disagreement with the evaluation assigned in connection with the 
original grant of service connection, the potential for the 
assignment of separate, or "staged" ratings for separate periods 
of time, based on the facts found, must be considered. Fenderson 
v. West, 12 Vet. App. 119 (1999).  See also, Hart v. Mansfield, 
21 Vet. App. 505 (2007).

During the pendency of the Veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing and 
evaluating IDS.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) 
for IDS.

The VA General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether application of the revised 
version would produce retroactive results.  In particular, a new 
rule may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent disabling 
when moderate, with recurring attacks; 40 percent disabling when 
severe, with recurring attacks and little intermittent relief; 
and 60 percent disabling when pronounced; with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 percent 
disabling when slight, 20 percent disabling when moderate, and 40 
percent disabling when severe.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5292 (2002).  Under Diagnostic Code 5285 covering 
fractured vertebra, a 10 percent evaluation may be added to an 
evaluation for demonstrable deformity of a vertebral body.

Diagnostic Code 5295 provided a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion; a 20 
percent evaluation for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a maximum evaluation of 40 
percent for severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to pain 
on motion when evaluating the severity of a musculoskeletal 
disability. The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use." DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced by 
the visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2010).

Effective September 23, 2002, IDS is evaluated (preoperatively or 
postoperatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  IDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months (60 percent); with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months (40 percent); with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during the 
past 12 months (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period of 
acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician. "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IDS that are present 
constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code or 
codes. Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Note 3 provides that if IDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for Diseases 
and Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a 40 to 100 percent evaluation for 
unfavorable ankylosis of the spine.  Diagnostic Code 5243 
provides that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating Formula 
for Disease and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  The 
incapacitating episode rating scheme set forth in Diagnostic Code 
5243 is nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.

Under the current criteria, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine............................................................
...40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................................
.....30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 2.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.  Id.

Note 4 provides that each range of motion measurement should be 
rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and cervical 
spine segments will be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated as a 
single disability.  Id.

IDS should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula for 
Rating IDS Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  The Formula for Rating IDS based on 
incapacitating episodes remains as stated above and was not 
changed in September 2003.

IV.  Analysis

Prior to April 1, 2005

Applying the applicable rating criteria to the evidence in this 
case, the Board finds that, for the period prior to April 1, 
2005, an evaluation in excess of 30 percent is not warranted for 
the orthopedic manifestations of the Veteran's service-connected 
lumbosacral spine disability.  In this regard, there is no 
evidence of severe limitation of motion of the thoracolumbar 
spine.  In December 1999, the Veteran exhibited full range of 
lumbar spine motion; in March 2000, mobility in his back was only 
"slightly decreased," and on September 2004 VA examination, 
forward flexion was to 80 degrees.  These findings are not 
consistent with severe limitation of motion, nor is such more 
nearly approximated.  As such, for the period prior to April 1, 
2005, an evaluation in excess of 30 percent is not warranted 
under Diagnostic Code 5292.  

Applying the current General Eating Formula to the evidence prior 
to April 1, 2005, an evaluation in excess of 30 percent is also 
not warranted.  In this regard, there was no evidence of forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  As 
indicated, forward flexion of the thoracolumbar spine was to 80 
degrees at worst during the applicable time period.  Moreover, 
review of the record does not show any evidence of ankylosis of 
the thoracolumbar spine.  As such, an evaluation in excess of 30 
percent is not warranted under Diagnostic Code 5235.

Applying the DeLuca criteria to the Veteran's claim, the Board 
concludes that the Veteran is not entitled to a higher evaluation 
based on any additional loss of function prior to April 1, 2005.  
The Board acknowledges that the September 2004 VA examiner 
indicated that it is possible that the Veteran would have some 
guarding when his back pain is at a higher level, however none 
was shown examination.  Even considering any additional 
functional loss upon repetitive motion, the Board finds that the 
30 percent evaluation assigned prior to April 1, 2005, 
appropriately reflects the extent of pain and functional 
impairment that the Veteran may have experienced as a result of 
his service-connected lumbar spine disability.  

Furthermore, although an evaluation higher than 30 percent is 
available under the former Diagnostic Code 5295, there was no 
evidence of a severe lumbosacral strain.  In fact, there is no 
evidence of any lumbosacral stain, thus Diagnostic Code 5295 is 
not applicable and does not provide a higher evaluation prior to 
April 1, 2005.

For the period prior to April 1, 2005, the Board has also 
considered Diagnostic Code 5293 which was in effect prior to 
September 23, 2002; however, the Board finds that an evaluation 
in excess of 30 percent is not warranted.  Although the Veteran 
had been diagnosed with disc disease during the applicable time 
period, the evidence does not show that he had experienced 
recurring attacks and little intermittent relief to rise to the 
level of severe disc disease.  The record shows that the Veteran 
had been receiving physical therapy for his back, as well as 
epidural steroid injections.  Low back pain was particularly 
noted on prolonged sitting or standing, or during any bending or 
lifting activities.  On September 2004 VA examination, the 
Veteran reported that his low back pain spread into the left 
buttock area and often behind the left thigh, but never beyond 
the knee, and no radicular pain on the right.  Significantly, 
during that examination, the Veteran reported "dramatic" relief 
from the epidural injections that he had been receiving.  Thus, 
based on the applicable evidence, the Board concludes that, for 
the period prior to April 1, 2005, the preponderance of the 
evidence is against a finding that the Veteran experienced 
recurring attacks of disc disease and little intermittent relief  
that rises to level of severe disc disease as contemplated under 
Diagnostic Code 5293 prior to September 23, 2002.  

The Board acknowledges the evidence of absent left knee jerk 
shown during the September 2004 VA examination, and absent 
patellar reflexes shown in 2005; however, the Veteran has been in 
receipt of separate 10 percent evaluations for radiculopathy of 
the right and left lower extremities since September 23, 2002 
under Diagnostic Code 8520.  The Board notes that the evaluation 
of the same disability under various diagnoses is to be avoided.  
That is to say that the evaluation of the same manifestation 
under different diagnoses, a practice known as "pyramiding," is 
to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the symptomatology 
is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  Thus, in this case, the Veteran is being compensated 
for his radiculopathy, and a higher evaluation based on absent 
knee jerk under the former Diagnostic Code 5293 would be 
considered pyramiding and is therefore not warranted.    

For the period prior to April 1, 2005, and applying the 
Diagnostic Code 5293 which became effective on September 23, 
2002, as well as Diagnostic Code 5243, the Board notes that the 
objective evidence does not show that the Veteran had 
incapacitating episodes of disc disease having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  An incapacitating episode is defined by VA regulation as 
a period of acute signs and symptoms due to IDS that requires bed 
rest prescribed by a physician and treatment by a physician.  In 
fact, the record does not show that the Veteran has had any 
incapacitating episodes of disc disease of the lumbar spine.  
Thus, prior to April 1, 2005, a higher evaluation is not 
warranted for the Veteran's lumbar spine disability under the 
Diagnostic Code 5293 (effective September 23, 2002), or 
Diagnostic Code 5243.    

Beginning on April 1, 2005

For the period beginning on April 1, 2005, the Board finds that 
an evaluation in excess of 40 percent under the former criteria 
is not warranted for the orthopedic manifestations of the 
Veteran's service-connected lumbar spine disability.  A 40 
percent evaluation is the maximum allowable evaluation under the 
former Diagnostic Codes 5292 and 5295.  There are no other 
former, applicable Diagnostic Codes that provide an evaluation in 
excess of 40 percent for the Veteran's lumbar spine disability.  

A higher evaluation is also not warranted for the period 
beginning on April 1, 2005, under the current General Rating 
Formula, as the record does not show evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  In this regard, 
ankylosis is not shown on x-rays and clinical evaluation of the 
thoracolumbar spine.  

The current regulations explicitly take pain upon motion into 
account; therefore, application of the principles of DeLuca under 
the current regulation is unnecessary.  In the event, however, 
that the principles of DeLuca are applicable to the current 
regulation, the Board has considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. §§ 
4.10, 4.40, 4.45 would warrant a higher evaluation.  See 
Spurgeon.  There was no additional loss of function after 
repetitive motion during the May 2009 VA examination.   However, 
the 2009 and 2010 VA examiners indicated that it is possible 
that, under certain conditions, the Veteran would have additional 
loss of range of motion with more pain on motion and more trunk 
guarding; however the extent of such impairment would be mere 
speculation on the examiners' part.  The Board recognizes that 
the Veteran's range of lumbosacral spine motion had decreased to 
30 degrees with pain during the applicable time period, 
nevertheless, even considering any additional functional loss 
that the Veteran may experience, the Board finds that the 
currently assigned 40 percent evaluation appropriately reflects 
the extent of pain and functional impairment as a result of his 
service-connected lumbar spine disability.

The Board further finds that, for the period beginning on April 
1, 2005, an evaluation in excess of 40 percent is not warranted 
under Diagnostic Code 5293 which was in effect prior to September 
23, 2002.  In this regard, the preponderance of the evidence does 
not show or more nearly approximate pronounced intervertebral 
disc syndrome, with neurological findings related to the site of 
the diseased disc and with little intermittent relief.  
Specifically, although the Veteran reported decreased sensation 
in front of his right thigh and over his feet during the May 2009 
VA examination, demonstrable muscle spasm, absent ankle jerk, or 
other appropriate neurological findings, were not shown.  
Moreover, deep tendon reflexes of the knees and ankles were 2+ on 
both sides and symmetrical, and there was no evidence of focal 
muscle atrophy or weakness in the lower extremities.  Straight 
leg raising was negative, bilaterally.  The Board also notes that 
although it was noted that deep tendon reflexes had diminished on 
June 2010 VA neurological examination, there was still no 
evidence of absent ankle jerk, motor deficits, or sensory 
deficits in the lower extremities.  No feelings of numbness in 
the feet were noted during the June 2010 VA examination.  Based 
on the foregoing, the Board finds that the medical findings since 
April 1, 2005, are not consistent with pronounced disc disease 
and as such, a higher evaluation is not warranted under the pre-
September 2002 disc code.

Finally, applying the Diagnostic Code 5293 which became effective 
September 23, 2002, as well as Diagnostic Code 5243, to the 
evidence beginning on April 1, 2005, the Board also finds that an 
evaluation in excess of 40 percent is not warranted.  In this 
regard, the objective evidence does not show that the Veteran has 
had incapacitating episodes of disc disease of the lumbar spine 
at least six weeks during a 12-month period.  In fact, on both 
the May 2009 and June 2010 VA examinations, the Veteran reported 
having had no incapacitating episodes of disc disease, and the 
medical evidence of record does not show the existence of any 
incapacitating episodes of disc disease since April 1, 2005.  
Thus, a higher evaluation based on disc disease is not currently 
warranted.      

As the preponderance of the evidence is against the Veteran's 
claim for an increased evaluation for his service-connected 
lumbar spine disability, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

The Veteran is in receipt of separate 10 percent evaluations for 
radiculopathy of the right and left lower extremities.  As 
indicated, the issue of entitlement to increased evaluations for 
radiculopathy is addressed in the remand portion of this 
decision.  



Extraschedular Consideration

In the Board's adjudication of the Veteran's increased rating 
claim, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the Veteran.  Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director of Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board notes that 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluation assigned.  

What the Veteran has not shown in this case is that his service-
connected lumbar spine disability has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  On May 2009 VA 
examination, the Veteran reported that he was not working and the 
examiner indicated that he is not expected to work given his 
totality of medical problems and severe low back pain.  However, 
according to the June 2010 VA examination report, the Veteran had 
been doing some radiation safety consulting work.  It was also 
noted that the Veteran is able to care for himself , walk 
reasonable distances, drive, and use the stairs.  The Board also 
notes that the Veteran is currently in receipt of a total rating 
due to individual unemployability.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 38 
C.F.R. § 3.321(b)(1) is not warranted for the Veteran's service- 
connected lumbar spine disability for any time during the current 
appeal.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
evaluation are not met.
ORDER

For the period prior to April 1, 2005, entitlement to an 
evaluation in excess of 30 percent for compression fractures of 
L2, L3, and L4-5 with degenerative disc disease is denied.

For the period beginning on April 1, 2005, entitlement to an 
evaluation in excess of 40 percent for compression fractures of 
L2, L3, and L4-5 with degenerative disc disease is denied.


REMAND

The AMC, in an April 2010 deferred rating decision, determined 
that a peripheral nerves examination was necessary to ascertain 
the current severity of the Veteran's radiculopathy, to include 
whether the Veteran's level of paralysis or incomplete paralysis 
is mild, moderate, moderately severe, or severe.  In June 2010, 
the Veteran underwent such an examination, however the examiner 
did not comment on the level of paralysis.  As such, the Board 
finds that an addendum is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
returned to the examiner who conducted the 
June 2010 VA peripheral nerves examination 
for an addendum.

After a review of the record, the examiner 
should indicate whether the Veteran's 
radiculopathy of the right and left lower 
extremities is consistent with mild, 
moderate, moderately severe, severe 
incomplete paralysis with marked muscular 
atrophy, or complete paralysis.  A complete 
rationale should be provided for any 
proffered opinions and such opinion must be 
reconciled with the evidence of record.

If the June 2010 examiner is no longer 
available, or if this examiner determines 
that another examination would be helpful, 
the Veteran should be scheduled for a new 
C&P examination.

2.  The AMC should readjudicate the 
Veteran's increased rating claims for 
radiculopathy of the right and left lower 
extremities.  If the benefits sought on 
appeal are not granted, the AMC should 
issue a supplemental statement of the case 
and provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


